Citation Nr: 1025205	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1976 to January 1979.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in August 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for a right foot disability 
to include aggravation of a pre-existing right club foot.  

On entrance examination, a right club foot was noted, but the 
Veteran had normal foot function.  In May 1978, the Veteran 
complained of right foot pain after running or standing.  History 
included a congenital club foot.  The pertinent findings were a 
right lower extremity length discrepancy and decreased limb size.  
On separation examination, the pertinent findings were a right 
club foot and bilateral pes planus.  

After service, private medical records show that in May 2002 
history included insulin-dependent diabetes mellitus with 
diabetic neuropathy with a right foot ulcer.  In August 2002, the 
Veteran had right foot surgery with complications of 
osteomyelitis.  In September 2002, osteomyelitis was associated 
with Charcot foot neuropathy and a rocker bottom deformity.  In 
July 2007, a private physician reported that the Veteran had a 
right below-the-knee amputation because on ongoing right foot 
problems.  
The physician expressed the opinion that the Veteran's physical 
training and other duties in service may have exacerbated the 
progression of callus formations and later ulcerations, which 
were complicated by diabetes mellitus, resulting in the 
amputation. 

As the evidence of record is inadequate to decide the claim, 
further factual development is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance by letter, 
notifying the Veteran of the information 
and evidence necessary to establish a 
claim of service connection by aggravation 
of a pre-existing condition, which is 
inextricably intertwined with the current 
claim for a right foot disability. 

2.  Ask the Veteran to either submit or 
authoriz VA to obtain on his behalf the 
following private medical records: 

a).  Records of Kaiser Permanente 
from 1998 to 2001; 

b).  Records of right foot surgery in 
August 2002 by S. K. Neufeld, MD, of 
The Anderson Orthopedic Clinic, 
Arlington, Virginia; and, 

c).  Records of the right below-the-
knee amputation in 2007. 







3.  After the requested development has 
been completed, adjudicate the claim of 
service connection, including by 
aggravation of a pre-existing condition, 
based on all of the evidence of record.  
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


